DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 2, 4-7 and 9-20 are pending
Claims 1, 4, 5, 7 and 9-13 have been amended
Claims 3 and 8 have been cancelled
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 7/6/2022, with respect to the rejection of claim(s)1-7, 10-11 and 15-20 have been fully considered and are persuasive.  The rejection of  has been withdrawn. 
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 1,
“… a distance along a third direction between a position in the third direction of the membrane part and a position in the third direction of the region increases and decreases, and the third direction crosses a plane including the first and second directions.”
Claims 2, 4-7, 9-11, 14-20 are also allowable due to their dependence on claim 1.

Claim 12 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 12, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 12,
“… the plurality of depressions is arranged in a radial configuration.”

Claim 13 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 13, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 13,
“… the plurality of depressions is arranged in a ring configuration.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 5831153 A Binnig; Gerd Karl et al. is a patent for an investigation and/or manipulation device for a sample in a fluid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867